Citation Nr: 1034169	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-32 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from May 2005 and December 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The Veteran testified in a July 2010 personal hearing before the 
undersigned Veterans Law Judge.  A copy of the hearing transcript 
is associated with the claims file.

The issue of service connection for a right knee disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss had its onset 
during service and is etiologically related to his active 
service.

2.  In a decision dated in May 2005, the RO denied the Veteran's 
claim of entitlement to service connection for a right knee 
disability.  The Veteran did not perfect a timely appeal to that 
decision.

3.  Evidence received since the May 2005 final decision was not 
previously submitted, relates to an unestablished fact necessary 
to substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The May 2005 rating decision that denied service connection 
for a right knee disability is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

3.  New and material evidence has been received since the May 
2005 rating decision that denied entitlement to service 
connection for a right knee disability, and that claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
"To establish a right to compensation for a present disability, 
a Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 
1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss, 
may be presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of ten 
percent or more within one year of the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009). 

A hearing loss disability is defined for VA compensation purposes 
with regard to audiologic testing involving puretone frequency 
thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 
(2009).  For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  Id.

The Veteran contends that he suffers from bilateral hearing loss.  
During the July 2010 hearing before the undersigned, the Veteran 
testified that he was exposed to jet engines on the aircraft 
carrier on which he was stationed, heaving machinery near the 
boiler room, and the hanger deck where he would hear loud 
engines.  The Veteran also testified that he did not wear hearing 
protection in service and did not have any post-service noise 
exposure.  Hearing transcript at 12-14.

Service treatment records are absent for any complaints of, or 
treatment for, hearing loss.  A separation report of medical 
examination from March 1971 indicated a normal clinical 
evaluation of the Veteran's ears and normal bilateral hearing 
upon audiometric testing.  

These reports, overall, are evidence against the Veteran's claim 
for service connection for bilateral hearing loss as they tend to 
show no bilateral hearing loss, as defined for VA compensation 
purposes, during active service.

The Board does note, however, that the Veteran's service 
treatment records, particularly his entrance report of medical 
examination from February 1967 and his separation report of 
medical examination from March 1971, reflect a slight worsening 
of the Veteran's hearing upon audiometric testing.  Indeed, while 
the Veteran's hearing gradually worsened from entrance to 
separation from active service, it never rose to the level of a 
"hearing loss" disability as defined for VA compensation 
purposes, but does indicate a problem that may have began in 
service.

Importantly, however, the Board notes that the absence of 
evidence of a hearing loss disability in service is not fatal to 
the Veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  Evidence of a current hearing loss disability and a 
medically sound basis for attributing such disability to service 
may serve as a basis for a grant of service connection.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In this regard, it is important to note that the Board does not 
dispute the fact that the Veteran was exposed to very loud noise 
during service.  In fact, the Veteran is service-connected for 
tinnitus, therefore, noise exposure has been conceded.  The 
critical question is whether the current bilateral hearing loss 
is caused by this noise exposure many years ago. 

Audiologic testing pursuant to VA audiology examination in July 
2007 showed puretone thresholds in the right ear at 500, 1000, 
2000, 3000, and 4000 Hertz of 0, 0, 10, 30, and 60 decibels, 
respectively.  Puretone thresholds measured in the left ear at 
500, 1000, 2000, 3000, and 4000 Hertz were 0, 5, 5, 10, and 35 
decibels, respectively.  Speech audiometry revealed speech 
recognition ability of 96 percent bilaterally.  The VA examiner 
indicated that the Veteran had mild to moderately severe 
sensorineural hearing loss in the right ear and mild to mild 
sensorineural hearing loss in the left ear, establishing that the 
Veteran has a current "hearing loss" disability for VA 
compensation purposes. 

With respect to the etiology of the Veteran's hearing loss 
disability, the examiner opined in the examination report that 
the "Veteran's hearing loss was not caused by or a result of 
military noise exposure."

A rationale accompanied the examiner's conclusions.  The examiner 
indicated that the Veteran's hearing was normal at induction and 
at discharge, therefore, "he lost no hearing while [on] active 
duty military."  

In this regard, the Board finds that the examiner's opinion is 
not substantially complete.  As noted above, some change in 
hearing was indicated at discharge, invalidating the basis for 
the examiner's conclusion that the Veteran did not lose any 
hearing while on active duty.  Indeed, the audiometric results 
shown on separation indicated a decrease in acuity in both ears 
across many threshold levels, when compared to the entrance 
examination results from February 1967.  This decrease was not 
addressed by the VA examiner.

As such, the VA examiner's opinion provides low probative value 
with respect to the Veteran's claim for service connection for 
bilateral hearing loss.

Importantly, the Veteran provided testimony before the 
undersigned in a July 2010 hearing.  The Board finds his 
testimony to be credible and weighs in favor of his claims for 
service connection for bilateral hearing loss.

The Veteran has described symptoms consistent with hearing loss 
and is certainly competent to report on symptoms that he has 
experienced.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
The Veteran testified that he was exposed to loud noises from jet 
engines, from heavy machinery, and in the hanger deck.  Hearing 
transcript at 12-13.  He stated, "[s]ometimes we'd be walking 
through [the hanger deck] and they'd just crank up an engine and 
we had no ear protection at all, and we'd just cover out ears.  
It was so hard.  And they'd just crank it up and it was just 
deafening."  Id. at 13.

As in all claims for service connection, it is the Board's duty 
to assign probative value to the evidence and then to weigh the 
evidence favorable to the Veteran's claim against the evidence 
unfavorable to the Veteran's claim.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  If the favorable evidence outweighs the 
unfavorable evidence or if the favorable and unfavorable evidence 
are in relative equipoise, the Veteran's claim must be granted.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 
(2009).

The Board finds the Veteran's testimony that his symptoms began 
as a result of his military service to be credible.  The evidence 
of record, including the Veteran's DD 214, supports the Veteran's 
claim that he served on the USS Coral Sea, an aircraft carrier, 
while in the Navy.  Thus, as noted above, in-service noise 
exposure is conceded.  

The Board finds that auditory trauma due to frequent exposure to 
loud noises, including loud jet engines, heavy machinery, and 
engine noise from the hanger deck, is consistent with the nature 
of the Veteran's service.  See 38 U.S.C.A. § 1154(a) (West 2002). 

The Board finds the Veteran's account of the nature, severity, 
and onset of his symptoms to be probative, since it is a first-
hand account, unfiltered by any other individual.  While no 
medical professional has specifically related the Veteran's 
current hearing loss to his military service, the Board finds 
that, given the Veteran's competent and credible report of noise 
exposure during service, as well as his report of hearing loss 
after service, supported by the July 2006 VA examination, there 
is competent evidence to establish a medical nexus between the 
Veteran's current hearing loss and service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Consequently, the Board concludes that all elements of a service 
connection claim have been met, namely, that the Veteran's injury 
was caused in service and that there is a nexus between that 
injury and his current disability.  For these reasons, service 
connection for bilateral hearing loss is warranted and the 
Veteran's claim must be granted.

The nature and extent of the Veteran's bilateral hearing loss is 
not before the Board at this time.

New and Material

In May 2005, the RO denied service connection for a right knee 
disability.  The decision is final.  38 U.S.C.A. § 7104 (West 
2002).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Hence, before reaching the issue of 
whether service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. West, 
12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. 
§ 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted 
to agency decision makers which is neither cumulative nor 
redundant, and which by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
has clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing with 
a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 
(1996).  However, it is the specified bases for the final 
disallowance that must be considered in determining whether the 
newly submitted evidence is probative.  Id.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.  The evidence to be considered in 
making this new and material determination is that added to the 
record since the last final denial on any basis.  Id.

The Board notes that even though the RO reopened the Veteran's 
previously denied claim and proceeded to deny it on the merits, 
the Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly reopened.  
See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
28 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine whether there is new and material evidence to 
reopen the claim.

In the May 2005 rating decision, the RO denied the Veteran's 
claim for service connection for a right knee disability.  The 
basis for the denial was that while there was a record of 
treatment in service for a right knee injury, there was no 
evidence of permanent residuals or a chronic disability shown by 
service treatment records, or demonstrated by records following 
service.

Based on the above, in order to reopen his claim, the record must 
show the receipt, since the May 2005 final disallowance, of non-
redundant and non-cumulative evidence establishing that the 
claimed disability, a right knee disability, was incurred or 
aggravated during active service.

Since the last final disallowance in May 2005, the Veteran has 
made numerous submissions to the RO, including lay statements and 
VA outpatient treatment reports, and has testified before the 
undersigned Veterans Law Judge in July 2010.

In his informal submission to reopen his claim for service 
connection for a right knee disability, dated in October 2008, 
the Veteran stated that there is evidence of his right knee 
injury in an April 1969 service treatment report.  That service 
treatment report is not of record.

Of record, submitted since May 2005, are VA outpatient treatment 
reports from January 2004 to December 2008.  Specifically, a 
February 2007 treatment report indicated that there were 
postoperative findings compatible with prior tendon graft 
anterior cruciate ligament repair.  There was also lateral 
subluxation of the patella and mild osteophyte formation 
involving the patellofemoral compartment.  The impression 
provided was degenerative and surgical changes, including 
moderate cartilage loss in the medial component.  

This report, along with the other VA treatment reports of record, 
received after the May 2005 final disallowance, indicated a 
current right knee disability.

Significantly, the Veteran testified in a personal hearing before 
the undersigned Veterans Law Judge in July 2010.  There, the 
Veteran testified that he had a knee accident in service while he 
was unloading supplies from the supply ship.  He was at the 
bottom of the stairs when a crate slipped, slid down, and pinned 
the Veteran against the wall.  Hearing transcript at 3.  Again, 
the Veteran stated that there was a missing service treatment 
report which indicated treatment of the right knee injury in 
1969.

Taken together, this evidence submitted after the final 
disallowance in May 2005 relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative nor 
redundant, and raises a reasonable possibility of substantiating 
the claim.

In summary, new and material evidence has been submitted to 
reopen the Veteran's claim for entitlement to service connection 
for a right knee disability and his claim is reopened.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

In this case, the Board is granting in full the benefit sought on 
appeal with respect to the Veteran's claims for service 
connection for bilateral hearing loss and whether new and 
material evidence has been submitted to reopen a claim for a 
right knee disability.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and will 
not be further discussed.


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted, subject to the applicable laws and regulations governing 
the payment of monetary awards.

New and material evidence has been received to reopen the claim 
of entitlement to service connection for a right knee disability; 
to this extent only, the appeal is granted.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file indicates 
that additional action is needed.  Although the Board sincerely 
regrets the further delay, a remand is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.

During the personal hearing before the undersigned in July 2010, 
the Veteran indicated that some private treatment reports of his 
right knee were not associated with the claims file.  The 
undersigned held the record open until September 1, 2010, for the 
Veteran to obtain those private treatment reports.  

To date, no submissions have been made, including the private 
treatment reports.  While VA is not required to provide any more 
assistance to the Veteran with regard to these private treatment 
records, as the Veteran did not submit the records within 60 days 
of the July 2010 Travel Board hearing, the Board finds that a 
remand on another basis is necessary.  As such, the RO should 
also obtain the private treatment reports indicated by the 
Veteran in the July 2010 hearing.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

A service treatment report indicated that the Veteran received 
follow-up treatment for an injury to his right knee in May 1969.  
The Veteran himself has testified that he injured his right knee 
in April 1969 following an accident while unloading supplies from 
the supply ship.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005) (the Veteran can attest to factual matters of which he 
had first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy).

As discussed above, the Veteran has a current right knee 
disability as evidenced by recent VA outpatient treatment 
reports.

Based on the low threshold in McLendon, as well as the evidence 
of a current disability and an in-service injury, the Board finds 
an indication that the Veteran's right knee disability is related 
to service.

Thus, the Veteran should be afforded a VA examination of his 
right knee to determine the etiology of his current disability.

Accordingly, the case is REMANDED for the following action:

1.	Obtain the private treatment reports from 
St. Vincent's Hospital and the Nevada 
Test Site that are pertinent to the 
Veteran's right knee.  If no records can 
be located, a negative response should be 
associated with the claims file.

2.	Schedule the Veteran for a VA examination 
of his right knee.  The claims file and a 
copy of this remand must be provided to 
the examiner.  In conjunction with the 
examination, the examiner must review the 
claims file and annotate the report as to 
whether he or she reviewed the claims 
file.

The nature and extent of the any 
disability found should be evaluated.

The examiner is asked to render medical 
opinions as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran's right 
knee disability (if any) was caused or 
aggravated by the Veteran's military 
service from July 1967 to April 1971.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

A complete rationale is required for all 
opinions rendered.  The opinion should 
address the particulars of this Veteran's 
medical history and the relevant medical 
science as applicable to this claim.

In rendering these opinions, the examiner 
should consider the Veteran's statements 
regarding the incurrence of the claimed 
disability.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury and instead relied on the 
absence of evidence in the service 
treatment records to provide a negative 
opinion).

3.	Readjudicate the Veteran's claim on 
appeal. If any determination remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


